                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 John Antwoin Ways, #356740,          )     C/A No.: 1:19-2442-DCN-SVH
                                      )
                      Plaintiff,      )
                                      )
       vs.                            )
                                      )
 Major Smith, Associate Warden        )         ORDER AND NOTICE
 Canning, Associate Warden Ford,      )
 and Kershaw Correctional             )
 Institution,                         )
                                      )
                      Defendants.     )
                                      )

      John Antwoin Ways (“Plaintiff”), proceeding pro se, filed this complaint

pursuant to 42 U.S.C. § 1983, alleging a violation of civil rights against the

above-named defendants. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B)

and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to

review such complaints for relief and submit findings and recommendations to

the district judge.

I.    Factual and Procedural Background

      Plaintiff is a state prisoner incarcerated at Kershaw Correctional

Institution (“KCI”). [ECF No. 1 at 2]. Plaintiff maintains he arrived at KCI in

October 2018 and was placed in a cell with no mattress for several days and no

running water for 14 days. Id. at 5. He claims he was permitted to shower once

a week, was not allowed to communicate with his family members, and was
denied recreation time. Id. at 6. He maintains he received no medical

evaluation for nearly 60 days after entering KCI. Id. at 6. He contends he

received no cleaning supplies, causing black mold to grow in his cell. Id. at 6.

He claims several fires were set within his unit, causing him to experience

smoke inhalation as a result of nonworking sprinklers. Id. at 6. He maintains

KCI is understaffed, placing his safety in jeopardy. Id. at 6.

       Plaintiff specifically alleges he informed Major Smith (“Smith”) of

conditions within his cell and that Smith witnessed the fires. Id. at 6. He

generally alleges defendants Associate Warden Canning (“Canning”),

Associate Warden Ford (“Ford”) and Smith were notified several times of

unconstitutional and inhumane conditions in KCI and did nothing to improve

them. Id. at 4. Plaintiff has sued each defendant in his official capacity. Id. at

2–3.

       Plaintiff   alleges    he   suffered   staphylococcus-like   symptoms   and

developed growths and rashes because he was not permitted to bathe properly.

Id. at 7. He claims he developed respiratory problems as a result of smoke and

black mold inhalation. Id. at 7. He indicates his treatment at KCI has caused

him to become emotionally unstable. Id. at 7. He maintains he has requested

medical attention on multiple occasions, but has not seen a doctor or mental

health counselor. Id. at 7.




                                          2
      Plaintiff asserts a cause of action for cruel and unusual punishment and

requests the court award him damages of $500.00 per day from October 20,

2016, through May 1, 2019, and commute his sentence to community

supervision so he may obtain rehabilitation and medical attention. 1

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).


1 Release from prison is not an available remedy in a civil rights action. See
Heck v. Humphrey, 512 U.S. 477, 481 (1994) (stating that “habeas corpus is
the exclusive remedy for a state prisoner who challenges the fact or duration
of his confinement and seeks immediate or speedier release, even though such
a claim may come within the literal terms of § 1983”); Preiser v. Rodriguez, 411
U.S. 475, 487–88 (1973) (noting attacking the length of duration of confinement
is within the core of habeas corpus). Thus, the court is unable to grant
Plaintiff’s request that his sentence be commuted to home confinement.

                                       3
      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

                                       4
to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      To state a plausible claim for relief under 42 U.S.C. § 1983, 2 an

aggrieved party must sufficiently allege that he was injured by “the

deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of

state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014).

            1.    “Person” Under § 1983

      Only “persons” may act under color of state law; therefore, a defendant

in a § 1983 action must qualify as a “person.” For example, inanimate objects

such as buildings, facilities, and grounds are not “persons” and cannot act

under color of state law. See Preval v. Reno, 57 F. Supp. 2d 307, 310 (E.D. Va.

1999) (“[T]he Piedmont Regional Jail is not a ‘person,’ and therefore not

amenable to suit under 42 U.S.C. § 1983.”); Brooks v. Pembroke City Jail, 722




2 Plaintiff’s Complaint is properly before this court pursuant to 42 U.S.C. §
1983. Section 1983 is the procedural mechanism through which Congress
provided a private civil cause of action based on allegations of federal
constitutional violations by persons acting under color of state law. The
purpose of § 1983 is to deter state actors from using badge of their authority to
deprive individuals of their federally guaranteed rights and to provide relief to
victims if such deterrence fails.

                                       5
F. Supp. 1294, 1301 (E.D.N.C. 1989) (“Claims under § 1983 are directed at

‘persons’ and the jail is not a person amenable to suit.”).

      Plaintiff has named KCI as a defendant in this matter. KCI is not a

“person” amenable to suit for damages under § 1983. Therefore, Plaintiff’s

complaint is subject to summary dismissal as to defendant KCI.

            2.    Eleventh Amendment Immunity

      The Eleventh Amendment provides that “[t]he Judicial power of the

United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by Citizens of

another State, or by Citizens or Subjects of any Foreign State.” U.S. Const.

amend. XI. The United States Supreme Court has long held the Eleventh

Amendment also precludes suits against a state by one of its own citizens. See

Edelman v. Jordan, 415 U.S. 651, 662-63 (1974). This immunity extends not

only to suits against a state per se, but also to suits against agents and

instrumentalities of the state. Cash v. Granville Cnty. Bd. of Ed., 242 F.3d 219,

222 (4th Cir. 2001). Because the defendants in this case are employees of a

South Carolina agency, when acting in their official capacities, they are

considered an arm of the State and not a “person” within the meaning § 1983.

See Pennington v. Kershaw Cnty., S.C., No. 3:12-1509-JFA-SVH, 2013 WL

2423120, at *4 (D.S.C. June 4, 2013) (citing S.C. Code Ann. § 4-1-10 and

applying the Eleventh Amendment to a county as “a political subdivision of the

                                       6
State”); Cone v. Nettles, 417 S.E.2d 523, 525 (S.C. 1992) (employees of a county

Sheriff are state officials); see also Will v. Mich. Dep't of State Police, 491 U.S.

58, 71 (1989) (“[N]either a state nor its officials acting in their official capacities

are ‘persons’ under § 1983.”). A state cannot, without its consent, be sued in a

district court of the United States by one of its own citizens upon the claim that

the case is one that arises under the Constitution and laws of the United

States. Edelman, 415 U.S. at 663. The State of South Carolina has not

consented to be sued in this case, see S.C. Code Ann. § 15-78-20(e).

      Plaintiff has named Smith, Canning, and Ford as defendants in their

official capacities. [ECF No. 1 at 2–3]. As arms of the State, Smith, Canning,

and Ford, in their official capacities, would be immune from a federal lawsuit

under the Eleventh Amendment. Therefore, Plaintiff’s complaint is subject to

dismissal as to defendants Smith, Canning and Ford.

                    NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by September 27, 2019, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

                                         7
the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



September 6, 2019                         Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     8
